Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the defendant shall, within 10 days, stipulate to increase the verdict to the sum of $2,500, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: We find the verdict of the jury inadequate to compensate properly the plaintiff for the injuries he received. All concur. (Appeal by plaintiff from a judgment of Brie Trial Term for plaintiff in an automobile negligence action. The order denied plaintiff’s motion for a new trial.) Present — MeCurn, P. J., Vaughan, Kimball, Wheeler and Bastow, JJ.